UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7635


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

CHRISTOPHER HUTCHISON,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:19-hc-02206-BR)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Joshua B. Royster, Assistant
United States Attorney, Genna D. Petre, Special Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Hutchison appeals the district court’s order committing him to the

custody and care of the Attorney General under 18 U.S.C. § 4246 (2018). Commitment to

the custody of the Attorney General is required “[i]f, after [a] hearing, the court finds by

clear and convincing evidence that the person is presently suffering from a mental disease

or defect as a result of which his release would create a substantial risk of bodily injury to

another person or serious damage to property of another.” 18 U.S.C. § 4246(d) (2018).

The district court’s finding of dangerousness under 18 U.S.C. § 4246 is a factual

determination the appellate court will not overturn unless it is clearly erroneous. United

States v. LeClair, 338 F.3d 882, 885 (8th Cir. 2003); United States v. Cox, 964 F.2d 1431,

1433 (4th Cir. 1992). After reviewing the materials submitted in the joint appendix and

the parties’ briefs, we conclude that the district court did not clearly err in its finding of

dangerousness. Accordingly, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2